Powell, J.
Our people will probably never become so sage as to quit being caught with fake jewelry schemes; but they seem now to understand better than formerly how to defend themselves against liability when sued upon the contracts. Like old trout, they still bite, but are not so easily landed. Take the case of Elgin Jewelry Co. v. Estes, 122 Ga. 807 (the Eldorado Jewelry Company is the same corporation as the Elgin Jewelry Company, the name having been changed by an amendment to the charter), and substitute therein the names of the parties to this case, and the fatets of this case are substantially stated, except that in the former case verdict was directed for the defendant, where in this case it was directed in favor of the plaintiff. The case should have been submitted to the jury, under proper instructions.

Judgment reversed.